DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the election filed 16 December 2020 for the application filed 13 November 2018The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 16 December 2020 is acknowledged.  As a result of the election, claims 16-21 have been withdrawn as pertaining to non-elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claim 6 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be interpreted as “at the center of mass”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helou, JR. (US 2014/0217230).
- Regarding Claim 1. Helou discloses an aerial manipulation system for manipulating an object (2) via an aircraft (fig. 23-28), the aerial manipulation system (“drone cargo helicopter” [0068]) comprising: 
a plurality of sensors (“numerous cameras, laser range sensing systems and other sensors” [0073]) configured to identify a physical characteristic (“container may be fitted with sensors which indicate its location and also which indicate the location of its attachment points to which the drone cargo helicopter must align and mate” [0074]) of the object (2); 
an object manipulation system (4/11) coupled to an airframe (1) of the aircraft and configured to secure the object (2) to the airframe (1, “permit improved maneuverability of the drone cargo helicopter useful in positioning it relative to the container prior to attachment” [0084]); and 
a processor (“on-board controller” [0072]) communicatively coupled to the plurality of sensors (“numerous cameras, laser range sensing systems and other sensors” [0073]) and configured to control operation of the object manipulation system (4/11, “controlled remotely independently…useful in positioning it relative to the container” [0084]) based at least in part on information from the plurality of sensors (“numerous cameras, laser range sensing systems and other sensors” [0073]), wherein the processor (“on-board controller” [0072]) is further configured to control alignment (“controlled remotely independently…useful in positioning it relative to the container” [0084]) between the object (2) and the airframe (1).
- Regarding Claim 2. Helou discloses the aerial manipulation system of claim 1, wherein the plurality of sensors comprises an optical module (“numerous cameras” [0073]).
- Regarding Claim 3. Helou discloses the aerial manipulation system of claim 1, wherein the object manipulation system (4/11) comprises one or more robotic arms (4) to (1) align (“controlled remotely independently…useful in positioning it relative to the container” [0084]) the airframe (1) and the object (2) and (2) secure (“permit the structural attachment” [0089]) the object (2) relative to the airframe (1).

- Regarding Claim 5.  Helou discloses the aerial manipulation system of claim 3, wherein the object manipulation system (4/11) comprises a latching mechanism (“attachment points disposed on the lower surface of the elongated beam” [0074]) coupled to the airframe (1), the one or more robotic arms (4) being configured to position the object (2, “controlled remotely independently…useful in positioning it relative to the container” [0084]) relative to the latching mechanism (“attachment points disposed on the lower surface of the elongated beam” [0074]) in order to secure the object (2) to the airframe (1).
- Regarding Claim 6.  Helou discloses the aerial manipulation system of claim 3, wherein the one or more robotic arms (4) are configured to secure the object (2) relative to the airframe (1) in a position that is at the center of mass of the aircraft (fig. 23-27 illustrate the object being secured in a position at or near the center of mass of the aircraft”).
- Regarding Claim 7.  Helou discloses the aerial manipulation system of claim 1, wherein the aircraft is configured to cooperate with a ground-based landing structure (13, “telescoping member may be hydraulically actuated to further lift the beam above the ground to thus permit the cargo helicopter to accept a cargo container underneath the lower surface of the elongated body as it is transported by a truck” [0083]) to facilitate object manipulation (fig. 23).
- Regarding Claim 10.  Helou discloses the aerial manipulation system of claim 3, wherein the one or more robotic arms (4) are configured to pick up the object (2, the arms move the helicopter into place and allow the system to pick up the object, therefore, they are configured to pick up the object, see also fig. 27 which illustrates a lower portion of one robotic arm securing the object).
- Regarding Claim 11.  Helou discloses the aerial manipulation system of claim 1, wherein the aircraft is a VTOL aircraft (“cargo drone helicopter” [0068]) that comprises landing gear (4/11) coupled to the airframe (1), wherein the landing gear (4/11) is configured to retract during object acquisition (“may retract to bring the elongated body downward towards the containers and permit the structural attachment between the 
- Regarding Claim 12.  Helou discloses the aerial manipulation system of claim 1, wherein the object manipulation system (4/11) comprises one or more feedback sensors (“numerous cameras, laser range sensing systems and other sensors” [0073]) to provide feedback data (“positioning it relative to the container prior to attachment and to align the attachment points disposed on the elongated beam” [0084]) to the processor (“on-board controller” [0072]) when interacting with the object (2).
- Regarding Claim 14.  Helou discloses the aerial manipulation system of claim 1, wherein the object (2) is stationary and the processor (“on-board controller” [0072]) is configured to control a flight controller (“on-board controller” [0072]) of the aircraft as a function of inputs from the plurality of sensors (“numerous cameras, laser range sensing systems and other sensors” [0073]) to align the airframe (1) with the object (2) by adjusting the position and orientation of the aircraft (“the electronic controller residing within the drone cargo helicopter travels to and positions itself to the location of the cargo container to be picked up” [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (US 2010/0193626).
- Regarding Claim 8.  Helou disclose the aerial manipulation system of claim 7, with the ground-based landing structure (13).  Helou does not disclose wherein the ground-based landing structure comprises one or more landing supports sized and shaped to accept the aircraft.
However, Goossen discloses a similar aerial manipulation system (140, fig. 6) with a ground based landing structure (20) wherein the ground-based landing structure (20) comprises one or more landing supports (155) sized and shaped to accept the aircraft (15, fig. 6 illustrates that the landing structure landing supports are sized and shaped to hold the landing gear of the aircraft). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ground based landing structure of Helou to incorporate the landing supports shaped to the accept the aircraft as found in Goossen to allow for the aerial manipulation system and ground based landing structure to nest together ensuring proper alignment with the latching mechanism as disclosed in [0045] of Goossen.
- Regarding Claim 9.  Helou as modified discloses the aerial manipulation system of claim 8.  Goossen further discloses wherein one or more landing supports (155) are configured to guide the object manipulation system (140) toward the object during a landing operation of the aircraft (15) based at least in part on a characteristic of the object or the aircraft (“used to deliver the UAV to a location for the UAV to carry out a mission” [0041]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2016/0159496).
- Regarding Claim 13.  Helou disclose the aerial manipulation system of claim 1, but does not disclose wherein the object comprises a code or a fiducial marker to aid in determining a physical characteristic of the object.
However, O’Toole discloses a similar aerial manipulation system (fig. 1) wherein the object comprises a code (“scan the surfaces of any parcels for detection of a bar code” [0035]) to aid in determining a physical characteristic of the object (“processed and sent back to the drone in the form of instruction to drone for retrieval of the package from the box” [0035]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the object of Helou to incorporate a code as disclosed by O’Toole to allow for the processor to determine which object to manipulate as disclosed by [0035] of O’Toole.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goossen et al. (US 2009/0050750).
- Regarding Claim 15.  Helou discloses aerial manipulation system of claim 1, with the movable object (2), but does not discloses wherein the processor is configured to control the object manipulation system to align the object with the airframe.
However, Goossen discloses a similar aerial manipulation system (1, fig. 1) wherein the processor (“processor” claim 6) is configured to control the object manipulation system (1) to align the object (9) with the airframe (fig. 1, “the manipulator arm may be capable of motion such that the manipulator arm can retrieve or place payload within the payload stores pod). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aerial manipulation system of Helou to align the object with the airframe to ensure proper alignment and control of overall center of gravity as disclosed in [0053] of Goossen.


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/14/2021